internal_revenue_service number release date index number --------------------------- --------------------------------------- ---------------------------------- ------------------------------ legend x department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b1 plr-153059-06 date date ---------------------------- ------------------------ --------------------------------------------- ----------- -------------------- --------------------------------------------------------------- sub1 -------------------------------------------------- sub2 -------------------------------------------------- sub3 -------------------------------------------------- state dear --------------- and subsequent correspondence on behalf of x requesting a ruling that a proposed corporate restructuring involving x will not result in a recapture of low-income_housing tax_credits under sec_42 of the internal_revenue_code facts this letter responds to your authorized representative’s letter dated november x is the parent_corporation of an affiliated_group_of_corporations filing a consolidated federal_income_tax return x owns percent of the stock of sub1 sub1 owns percent of the stock of sub2 sub2 owns percent of the stock of sub3 plr-153059-06 sub3 through various ownership structures is a direct or indirect_partner in multiple operating limited_partnerships olps that claim the sec_42 low-income_housing_credit the names and taxpayer identification numbers of the olps are listed in attachment a and are incorporated by reference into this ruling each olp interest represents a percent or more total interest in the capital and profits of the olp some olps have sec_754 elections in effect x proposes the following transaction under applicable state law sub3 will elect to convert to a state limited_liability_company wholly-owned by sub2 under federal_income_tax law as a single-member domestic limited_liability_company sub3 will be disregarded as an entity separate from sub2 x represents that the proposed transaction will be a complete_liquidation of a subsidiary under sec_332 and will cause a termination under sec_708 of all of the olps of which sub3 is currently a partner x represents that sec_42 does not apply to any of the olps and that except for the proposed transaction there is no intention to sell transfer or dispose_of any of the olp interests during the 15-year compliance_period as defined in sec_42 ruling requested x requests a ruling that the proposed transaction will not cause recapture of sec_42 low-income_housing credits law and analysis sec_38 provides for a general_business_credit against tax that includes the amount of the current_year_business_credit sec_38 provides that the amount of the current_year_business_credit includes the low-income_housing_credit determined under sec_42 sec_42 provides that for purposes of sec_38 the amount of the low-income_housing_credit determined under sec_42 for any taxable_year in a 10-year credit_period shall be an amount equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building in the case of any qualified_low-income_building placed_in_service by the taxpayer after sec_42 provides in part that the term applicable_percentage means the appropriate percentage prescribed by the secretary for the month applicable under sec_42 or ii sec_42 provides that the percentages prescribed by the secretary for any month shall be percentages that will yield over a 10-year period amounts of credit that have a present_value equal to i percent of the qualified_basis of new buildings that are not federally_subsidized for the taxable_year and ii plr-153059-06 percent of the qualified_basis of existing buildings and of new buildings that are federally_subsidized for the taxable_year sec_42 provides that the qualified_basis of any qualified_low-income_building for any taxable_year is an amount equal to the applicable_fraction defined in sec_42 of the eligible_basis of such building in general under sec_42 the eligible_basis of a new_building is its adjusted_basis as of the close of the first taxable_year of the credit_period under sec_42 if at the close of any taxable_year in the compliance_period the amount of the qualified_basis of any building with respect to the taxpayer is less than the amount of such basis as of the close of the preceding_taxable_year the taxpayer's tax for the taxable_year will be increased by the credit recapture_amount the credit recapture_amount is determined under sec_42 and sec_42 generally under sec_42 any disposition by a taxpayer of a building or an interest therein including a partnership_interest upon which credits were claimed during the compliance_period is a recapture_event under sec_42 however no recapture will be imposed on a disposition of a low-income building or an interest therein if the taxpayer furnishes to the secretary a bond and it is reasonably expected that the building will continue to be operated as a qualified_low-income_building through the end of the compliance_period little guidance is available to illustrate when under sec_42 a reduction in qualified_basis of a building with respect to the taxpayer has occurred or when there has been a disposition that requires the taxpayer to post a bond to avoid recapture however analogous provisions concerning recapture of investment_tax_credit itc property provide relevant guidance for determining recapture under sec_42 sec_50 provides generally for recapture if during any taxable_year itc property is disposed of or otherwise ceases to be itc property with respect to the taxpayer before the close of the recapture_period currently there are no regulations under sec_50 however for property placed_in_service before date former sec_47 and the regulations thereunder contained a similar itc recapture rule the regulations under former sec_47 which are still effective mirror the general recapture rule_of former sec_47 that a disposition or cessation of itc property before the close of the estimated_useful_life of the property that was taken into account in computing the taxpayer's qualified_investment will result in itc recapture however there are some exceptions to the general_rule concerning the recapture of itc property sec_1_47-3 of the income_tax regulations provides that itc recapture shall not apply to sec_38 property that is disposed of or otherwise ceases to be sec_38 property with respect to the taxpayer by reason of a mere change in the form of conducting the trade_or_business in which the sec_38 property is used if the sec_38 property is retained plr-153059-06 as sec_38 property in the same trade_or_business the transferor or where the transferor is a partnership the partner of such sec_38 property retains a substantial interest in the trade_or_business substantially_all the assets whether or not sec_38 property necessary to operate the trade_or_business are transferred to whom the sec_38 property is transferred and the basis of the sec_38 property in the hands of the transferee is determined in whole or in part by reference to the basis of the sec_38 property in the hands of the transferor sec_1_1502-3 provides that itc recapture shall not apply to a transfer of sec_38 property from one member_of_an_affiliated_group to another member of the group during a consolidated_return_year revrul_75_245 1975_1_cb_6 holds that there is no itc recapture under sec_1_1502-3 where a corporate_partner sells its interest in a partnership owning sec_38 property to a member of the corporate partner’s affiliated_group during a consolidated_return_year is not terminated sec_708 provides that for purposes of sec_708 a partnership shall be considered terminated if within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_708 provides that a partnership shall be considered as continuing if it sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership is treated as contributing its assets to a new partnership in exchange for a partnership_interest which is then distributed to the continuing partner and the new partner in liquidation of the terminated partnership in the present case x represents that x sub1 sub2 and sub3 are members of an affiliated_group that files a consolidated federal_income_tax return x intends to have sub3 convert to a disregarded_entity for federal tax purposes as a result of the conversion sub3’s assets including the interests in the olps will be deemed distributed under sec_332 to another member of the consolidated_group sub2 the liquidating_distribution of the olp interests held by sub3 will constitute an exchange of interests for purposes of sec_708 the liquidation of sub3 will therefore cause a termination of the olps under sec_708 on the date of conversion f and the regulations under former sec_47 the proposed transaction will not cause recapture of the sec_42 low-income_housing credits conclusion however based on the analogous itc recapture provisions under sec_1 accordingly based solely on x’s representations and the law and analysis set forth above we conclude that there is no recapture of sec_42 low-income_housing credits except as specifically set forth above no opinion is expressed or implied because of the sec_708 termination the depreciable_property of all the plr-153059-06 partnerships will have a new placed_in_service_date for purposes of depreciation pursuant to sec_168 partnerships that have a sec_754 election in effect may be required to make adjustments to the basis of partnership property also under sec_1 b the taxable years of all the partnerships will close on the date on which the partnerships terminate concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations specifically we express no opinion on whether the requirements for the low-income_housing_credit under sec_42 are met whether the partnerships are partnerships for federal_income_tax purposes whether sec_332 applies to the proposed transaction or whether there is any recapture with regards to any other credit under the sec_38 general_business_credit further we express no opinion on the effect of the proposed transaction under state law specifically we express no opinion on whether sub3 is a disregarded_entity under state law or whether following the proposed transaction losses of sub3 will be reported on x’s consolidated state_income_tax return this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent ruling to x’s authorized representatives in accordance with the power_of_attorney we are sending a copy of this letter sincerely dianna k miosi chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
